UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2008 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 000-52755 84-1724410 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 695 South Colorado Boulevard, Suite 480 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 644-8318 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 This Amendment No. 1 amends and restates that certain Current Report on Form 8-K filed by us on August 20, 2008 (the "Initial Report"). The Initial Report does not specific the required financial information regarding the acquired business in Item 9.01. This Amendment No. 1 specifies, at Item 9.01, that required financial information and amends the related Management Discussion and Analysis under Item 2. Financial Information. Other than the provisions of that Item 9.01 and that Item 2, all of the information in the Initial Report is restated by this Amendment No. 1. Item 1.01. Entry into a Material Definitive Agreement. Reference is made to Item 2.01 for a description of the Asset Purchase Agreement, entered into on August 14, 2008, and related to the purchase of assets (the “Asset Purchase”)made by Zeezoo Software Corp. (the “Registrant”). Reference is made to Item 3.02 for a description of the Subscription Agreement and Warrants, both dated August 14, 2008, related to a private placement of securities of the Registrant. On August 14, 2008 (the “Effective Date”), the Registrant and Zeezoo Sub Inc., a wholly-owned subsidiary and a Nevada corporation (“Zeezoo Sub”), entered into an agreement and plan of merger (the “Merger Agreement”) whereby Zeezoo Sub was merged (the “Merger”) with and into the Registrant, with the Registrant being the surviving entity (the “Surviving Entity”). On the Effective Date, by virtue of the Merger and without any action on the part of the holders thereof, each share of common stock of Zeezoo Sub issued and outstanding immediately prior to the Effective Date was cancelled and each share of common stock of the Registrant issued and outstanding immediately prior to the Effective Date was converted into one share of common stock of the Surviving Corporation. As a result of the Merger, the name of the Registrant was changed from “Zeezoo Software Corp.” to “Enhance Skin Products Inc.”. The foregoing descriptions of the Merger Agreement and the transactions contemplated thereby are subject to the more detailed provisions set forth in the Merger Agreement, which is attached hereto as Exhibit 2.1 and which are incorporated herein by reference. Item 2.01. Completion of Acquisition or Disposition of Assets. Pursuant to an Asset Purchase Agreement (the “Asset Purchase Agreement”) by and between Zeezoo Software Corp., a Nevada corporation (the “Registrant”), and Enhance Skin Products Inc., a privately owned Ontario corporation (“Enhance”), on August 14, 2008 (the “Closing Date”), the Registrant acquired all of the intellectual property and certain liabilities of Enhance (the “Assets”). In exchange for the Assets, and taking into account the cancellation of certain securities of the Registrant held by the Insiders (as defined below), Enhance has acquired approximately 57.6% of the issued and outstanding shares of common stock, par value $.001 per share (the “Common Stock”), of the Registrant immediately after the consummation of the Asset Purchase. This transaction may be deemed to have resulted in a change in control of the Registrant from the Insiders to Enhance, the sole stockholder of which is Samuel Asculai, Ph.D. The Insiders were the majority stockholders of the Registrant immediately prior to the Closing Date. On the Closing Date, the Insiders surrendered the large majority of their Common Stock of the Registrant for cancellation as a condition to the consummation of the Asset Purchase and the Registrant issued 27,500,000 shares of Common Stock to Enhance in exchange for the Assets. In connection with the change in control, Dr. Asculai was appointed President and Chief Executive Officer and a director, Dr. Zenas B. Noon was appointed a director, Mr. Frode Botnevik was appointed a director, Christopher Hovey was appointed Chief Operating Officer and Vice President of Sales and Brian Lukian was appointed Chief Financial Officer, Treasurer and Secretary of the Registrant.
